—In a proceeding pursuant to CPLR article 78 to review a resolution of the respondent Zoning Board of Appeals of the Town of Highlands, dated November 4, 1993, the petitioner appeals from a judgment of the Supreme Court, Orange County (Carey, J.), dated March 30, 1994, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs to the respondent Town of Highlands Zoning Board of Appeals.
Notwithstanding the proximity of the petitioner’s business *656to the property which is the subject of the challenged area variances, the allegations of the amended petition fail to set forth any clear and genuine non-economic concerns and instead strongly suggest that the petitioner’s opposition to the variances is based on his fear of increased business competition. Inasmuch as this business concern is not within the scope of interests protected by the relevant zoning and environmental regulations, we agree with the Supreme Court that the petitioner lacks standing to maintain this proceeding (see, Matter of Sun-Brite Car Wash v Board of Zoning & Appeals, 69 NY2d 406; Made From Scratch v City of New York, 200 AD2d 439; Montes Waste Sys. v Town of Oyster Bay, 199 AD2d 493; Matter of Valhalla Union Free School Dist. v Board of Legislators, 183 AD2d 771). Sullivan, J. P., Miller, Thompson and Ritter, JJ., concur.